At the time he received his injury the plaintiff *Page 379 
had worked in the defendants' mill for three years, and upon and about that part of a paper machine known as the screens for eighteen months. He was a young man of average intelligence and possessed of all his faculties. It was his duty to assist starting up the shafts which run beneath the screens, when any reason they stopped. This work required him to go between the screens and attach a wrench to the dead shaft, and lift or press down upon the wrench, according as the top of the shaft was to revolve from or toward him. He had done this work as occasion demanded throughout the latter period I of his employment, and was fully acquainted with the method to be pursued in its performance. On the day of the accident he was notified by his boss that a screen was down on his section, and to take wrench and assist in starting up the shaft. It does not appear that he inquired or was told which of the six lines of shafting that operated the screens upon which he worked was dead. He saw his boss with other men working at the lower end of the screens between No. 2 and No. 3 lines of shafting, and for this or some other reason entered the space between them. No. 2 shaft was dead, but No. 3 was in motion. They were about five feet apart, and the space in which he had to walk in going to do this work was between them. He says that he entered this space by climbing over the screens, instead of entering at the lower end where the men were at work, as he thought his boss was mad at him; and that as he went between the screens, a belt that drove one of the shafts was beneath his feet and he saw the men pulling it up. By inquiry, he could then have learned which shaft was dead, or have ascertained that fact by looking at the driven pulleys upon the ends of the shafts. The belt that supplied the power from the shafting above to the driven pulley upon No. 3 shaft must have been in plain sight and in operation, for No. 3 shaft was then revolving; and had the plaintiff looked at this belt, he would in this way have learned that No. 3 shaft was in motion. He also says that he looked at the screens before going beneath them, to determine which shaft was in motion, but could not tell; that it is difficult to tell whether screens are in motion when they are filled with material as these were; that after going beneath the screens he looked and saw the shafts; that on account of the want of sufficient light he could not determine by looking at them whether either was at rest, nor by listening, on account of the noise. He knew, however, that it was dangerous to attach wrench to a moving shaft, and that if he did so he was liable to be injured. He knew, when beneath the screens, that it was not sufficiently light or sufficiently quiet for him to determine, either by looking at the shafts or by listening, whether No. 2 or No. 3 *Page 380 
was at rest, and that he did not know which was. He then knew that by inquiring of the men, or by going a few feet and looking at the driven pulleys, he could definitely ascertain which shaft was at rest. But notwithstanding he knew he was ignorant of what was essential to his safety, he placed his wrench upon No. 3 shaft, and was injured. The fact that he and the other men were in a hurry to start up the screens is of no consequence, in view of his failure to inform himself of what he knew was indispensable to his safety. The evidence shows that he was careless when his duty required him to be careful, and the jury were not warranted in drawing the inference that they did from it.
Exceptions sustained.
All concurred.